          Case 1:20-cv-01052-NONE-SAB Document 16 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOHN DOE,                                           Case No. 1:20-cv-01052-NONE-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                         NOTICE OF STATUS OF SERVICE
13           v.
                                                         DEADLINE: OCTOBER 16, 2020
14   UNITED STATES,

15                  Defendant.

16

17          John Doe (“Plaintiff”), a federal prisoner, filed this action pursuant to the Federal Tort

18 Claims Act alleging claims of negligence on July 29, 2020. (ECF No. 1.) On July 30, 2020, the

19 summons and the order setting the mandatory scheduling conference issued. (ECF Nos. 6, 7.)
20 The mandatory scheduling conference is set for October 29, 2020. (ECF No. 6.) Pursuant to the

21 order setting the mandatory scheduling conference, Plaintiff was ordered to diligently pursue

22 service of the summons and complaint in compliance with Rule 4 of the Federal Rules of Civil

23 Procedure and promptly file a proof of service. (Id. at 1.) Plaintiff was advised that the failure to

24 timely serve the complaint may result in the imposition of sanctions, including dismissal of the

25 unserved defendant. (Id. at 1-2.)

26          Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure,

27          If a defendant is not served within 90 days after the complaint is filed, the court--
            on motion or on its own after notice to the plaintiff--must dismiss the action
28          without prejudice against that defendant or order that service be made within a


                                                     1
          Case 1:20-cv-01052-NONE-SAB Document 16 Filed 10/14/20 Page 2 of 2


 1          specified time. But if the plaintiff shows good cause for the failure, the court must
            extend the time for service for an appropriate period.
 2

 3          Here, the time for service to be effected is quickly approaching and the mandatory

 4 scheduling conference is set for October 29, 2020, but Plaintiff has yet to file proof that that

 5 complaint in this action has been served.

 6          Accordingly, IT IS HEREBY ORDERED that, on or before October 16, 2020, Plaintiff

 7 shall file notice of the status of service on the defendants in this action. Plaintiff is advised that

 8 failure to comply with this order may result in the issuance of sanction, up to and including

 9 dismissal of this action.

10
     IT IS SO ORDERED.
11

12 Dated:      October 14, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
